McCLELLAN, J.
-Each of the several charges refused to the defendant is based on the theory, that an essential element in the offense of disturbing religious worship, denounced by section 4033, is a purpose and specific' intent on the part of the party charged to disturb the assemblage of people met for religious worship. This idea found some support in the case of Harrison v. State, 37 Ala. 154; but that case has been limited and explained by later adjudications, which have thoroughly established the doctrine, that a purpose and intent to disturb is not a necessary factor in the crime, but, to the contrary, that any act, which is within the terms of the statute, the natural consequences of which are to disturb, and which is willfully done, and which in fact does disturb an assemblage of people met for religious worship, comes under the denunciation of the *209law, though the actor may have had no intent to disturb the assemblage.—Goulding v. State, 82 Ala. 48; Johnson v. State, 92 Ala. 82; Lancaster v. State, 53 Ala. 398.
The charges were properly refused; and, no other question being presented by this record, the judgment of the Circuit Court must be affirmed.